UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of report (Date of earliest event reported)May 12, ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdictionof Incorporation) 1-1079973-1351610 (Commission File Number)(IRS Employer Identification No.) 1221 E. Houston, Broken Arrow, Oklahoma 74012 (Address of Principal Executive Offices) (Zip
